DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,806,106 to Hamel et al.
Re-claim 1, Hamel et al. discloses in figures 4 and 5 a damper, comprising: a foamed body 10 (see column 1 lines 37-40) having, at an upper part, a collision surface with which a lifting/lowering body is to collide; and an outer peripheral member 11 (or element 20) which is attached to an outer side of a side-part surface of the foamed body, the outer peripheral member is bowed outward such that a center part thereof in a height direction on a side facing the side-part surface protrudes outward relative to an upper end part (such as 18) that is on the upper part side and on the side facing the side-part surface, and relative to a lower end part (such as 19) that 
Re-claim 2, a height of the outer peripheral member (11 or 20) is not less than 50% of a height of the foamed body.
Re-claim 3, Hamel et al. disclose a damper, comprising: a foamed body 10 having, at an upper part, a collision surface with which a lifting/lowering body is to collide; and an outer peripheral member 11/20 which is attached to an outer side of a side-part surface of the foamed body and of which a side facing the side-part surface is bowed outward, wherein 4Docket No. 515928USPreliminary Amendmenta height of the outer peripheral member is not greater than a height of the foamed body, and impact by collision of the lifting/lowering body is buffered by deformations of the foamed body and the outer peripheral member.  Member 11 has a height equal to the foam body 10 and a thus not greater, whereas member 20 has a height less than the foam body 10.
Re-claim 5, an outward-direction thickness of the outer peripheral member 20 is not greater than 50% of a height of the foamed body that is maximally compressed.  Member 20 is illustrated as having a height substantially less than the height of the foam body, and thus when the foam body is fully compressed will have an outward-direction thickness not greater than 50% of the height of the foam body.
Re-claim 6, an outward-direction thickness of the outer peripheral member 20 is uniform.  
Re-claim 7, the outer peripheral member (both 11 and 20) have a hollow cylindrical shape.
Claim(s) 1, 2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 808,789.
Re-claim 1, GB 808,789 disclose in figure 3 a damper, comprising: a foamed body 3 (see page 1 lines 34-35) having, at an upper part, a collision surface with which a lifting/lowering body is to collide; and an outer peripheral member 6 which is attached to an outer side of a side-part surface of the foamed body, the outer peripheral member is bowed outward such that a center part thereof in a height direction on a side facing the side-part surface protrudes outward relative to an upper end part 1 that is on the upper part side and on the side facing the side-part surface, and relative to a lower end part 2 that is on a side opposite to the upper part and on the side facing the side-part surface, wherein impact by collision of the lifting/lowering body is buffered by deformations of the foamed body and the outer peripheral member.
Re-claim 2, a height of the outer peripheral member 6 is not less than 50% of a height of the foamed body.
Re-claim 5, an outward-direction thickness of the outer peripheral member 6 is not greater than 50% of a height of the foamed body that is maximally compressed. 
Re-claim 6, an outward-direction thickness of the outer peripheral member 6 is uniform.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. in view of DE 10 2004 046 925 A1 to Gudat et al.
Hamel et al. fail to teach an upper end surface of the outer peripheral member 11 covered by the foamed body.
Gudat et al. teach in figure 5 an elastic damper 4 having an outer peripheral member 5.  An upper end surface of the outer peripheral member 5 is covered by the elastic material.  This would prevent direct impact with the outer peripheral member, and thus improve its life expectancy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on an upper surface of the outer peripheral member 11 of Hamel et al. a covering from the foamed body as taught by Gudat et al., so as to prevent direct impact between the lifting/lowering body and the outer peripheral member, and thereby increase its life expectancy.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 808,789.

However, GB 808,789 fails to specify the covering formed by a plurality of plate shaped members arranged so as to be spaced from each other.  In light of the teachings regarding the spring characteristic being modified by the peripheral member and its arrangement, it stands to reason that one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that spacing the coverings sections about the circumference in a manner separate from each other would have provided an ability to vary the spring characteristic as suggested by GB 808,789, and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on the exterior surface of the foamed body a plurality of plate shaped members arranged so as to be spaced from each other, thus achieving a desired spring characteristic.
Re-claim 9, the plurality of plate shaped member spaced from each other on the exterior of the foamed body have a columnar shape.  The members extend in a vertical direction, and are thus interpreted as columnar.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. in view of US 4,515,248 to Ohta.
Hamel et al. fail to teach the damper used with an elevator, and specifically placed at a lower end part of a hoistway and located under the lifting/lowering body.  
Ohta teach the common use of foamed bodies as buffers or dampers with elevators, the body being located at a lower end of the hoistway and located under the lifting/lowering body, see figures 1 and 5.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the applicability for the damper of Hamel et al. with an elevator as taught by Ohta, as this provides purpose for the damper and provides impact absorption for a lifting/lowering body.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 808,789 in view of Ohta.
GB 808,789 fail to teach the damper used with an elevator, and specifically placed at a lower end part of a hoistway and located under the lifting/lowering body.  
Ohta teach the common use of foamed bodies as buffers or dampers with elevators, the body being located at a lower end of the hoistway and located under the lifting/lowering body, see figures 1 and 5.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the applicability for the damper of GB 808,789 with an elevator as taught by Ohta, as this provides purpose for the damper and provides impact absorption for a lifting/lowering body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wallerstein, Jr., Mizumachi, Schwarz and GB ‘754 each teach a damper with an .
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 16, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657